        Case 1:20-cv-04507-AT-GWG Document 72 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
MAHFOOZ AHMAD,
                                                               :   ORDER
                           Plaintiff,                              20 Civ. 4507 (AT) (GWG)
                                                               :
         -v.-

                                                             :
COLIN DAY, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The pro se plaintiff in this matter has made an application for the Court to request counsel

(see Docket # 71). Applying the factors set forth in Cooper v. A. Sargenti Co., 877 F.2d 170 (2d

Cir. 1989), the Court denies the request on the ground that the application together with the other

papers filed in this action do not at this time demonstrate that plaintiff’s claim is likely to be of

sufficient substance to warrant seeking volunteer counsel. In addition, the case is not of such a

character that plaintiff will be unable to address relevant facts or deal with other issues that may

be expected to be raised. The Court notes that attorney’s fees are available for claims such as

plaintiff’s, thus providing readily available counsel in meritorious cases.

        The Court will seek the appointment of counsel without further request by plaintiff if

future review of this matter demonstrates that the appointment of counsel is warranted.

        SO ORDERED.

Dated: August 19, 2021
       New York, New York
